UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1245


KAYI GOUDEAGBE,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: October 19, 2017                                  Decided: November 7, 2017


Before GREGORY, Chief Judge, and TRAXLER and KING, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Jay S. Marks, LAW OFFICES OF JAY S. MARKS, LLC, Silver Spring, Maryland, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Greg D. Mack, Senior
Litigation Counsel, Leslie McKay, Senior Litigation Counsel, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kayi Goudeagbe, a native and citizen of Togo, petitions for review of an order of

the Board of Immigration Appeals (Board) denying her motion to reopen. Goudeagbe’s

motion was untimely filed, and the Board declined to exercise its sua sponte authority to

reopen her proceedings.

      We lack jurisdiction to review how the Board exercises its sua sponte discretion.

See Lawrence v. Lynch, 826 F.3d 198, 206-07 (4th Cir. 2016); Mosere v. Mukasey, 552

F.3d 397, 400-01 (4th Cir. 2009). We therefore dismiss the petition for review. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                 PETITION DISMISSED




                                           2